United States Navy–Marine Corps
       Court of Criminal Appeals
                     _________________________

                       UNITED STATES
                           Appellee

                                 v.

            Brandon M. FONTANEZBURGOS
           Private First Class (E-2), U.S. Marine Corps
                            Appellant

                         No. 201800354

Appeal from the United States Navy-Marine Corps Trial Judiciary.
                      Decided: 21 March 2019.
                         Military Judge:
         Lieutenant Colonel Emily A. Jackson-Hall, USMC.
Sentence adjudged 3 October 2018 by a special court-martial convened
at Camp Lejeune, North Carolina, consisting of a military judge sit-
ting alone. Sentence approved by convening authority: confinement for
60 days and a bad-conduct discharge.
                        For Appellant:
              Commander C. Eric Roper, JAGC, USN.
                           For Appellee:
                        Brian K. Keller, Esq.
                     _________________________

   This opinion does not serve as binding precedent under
         NMCCA Rule of Appellate Procedure 30.2(a).
                     _________________________

         Before HUTCHISON, LAWRENCE, and GERRITY
                   Appellate Military Judges.
              United States v. FontanezBurgos, No. 201800354


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to Appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.

                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2